DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4, 10-13 and 19 in the reply filed on 1/20/2021 is acknowledged.
Claims 5-9, 14-18 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 1-4, 10-13 and 19 are currently pending in this office action. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/5/2019, 8/21/2019 and 11/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 10-13 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent method claim 1 as representing the claimed invention for analysis.  Claim 1 limitations are similar to limitations recited in independent system (computer) claim 10 and computer program product claim 19.

Step 2A, Prong 1
Claim 1 recites a process, which is a statutory category of invention. Claim 10 recites a computer implemented system and claim 19 recites a computer program product, all statutory categories of invention. (Step 1:Yes)
   Claim 1 recites a method for automated payment of bills comprising: 
      parsing one or more data notifications received by a user from a merchant that has been enrolled by the user for automated bill payment;
      extracting from the parsed data notifications, data describing goods or services provided by the merchant to the user;
      generating an estimate of charges based on the extracted data; 
      receiving a bill of charges from the merchant;
     determining a variance between the generated estimate of charges and charges identified in a bill received from the merchant; and
     generating a payment authorization decision corresponding to the bill received from the merchant, wherein the payment authorization decision is based on the determined variance.
   The limitations describe a method wherein data received from a merchant is used to estimate a bill which is compared with an actual bill, after which a payment authorization decision is made based on the difference between the two values.  Under a broadest generating a payment authorization decision based on a determined variance between an estimate of a bill of charges and an actual bill of charges - which may correspond to certain methods of organizing human activity in that commercial interaction, an abstract concept, is occurring in steps that are a part of a decision process for bill payment.  Thus, claim 1 recites an abstract idea.  (Step 2A Prong 1: Yes)

Step 2A, Prong 2
   Re claim 1, the judicial exception is not integrated into a practical application because the claim does not include additional elements that integrate the abstract idea into a practical application, since the recited features are of themselves, the abstract idea.  The claim does not recite any computer implementation and does not add any additional element that provides a technological improvement or improvement to a technical field that results in an integration into a practical application. (see MPEP 2106.05)  (Step 2A Prong 2: No)

Step 2B
  As discussed above with respect to integration of the abstract idea into a practical application, similar arguments are applicable as relates to the determination of significantly more than the abstract idea.  The recited claim features are of themselves, the abstract idea.  The claim does not recite any computer implementation and does not add any additional element to be considered individually or as an ordered combination 

   As independent computer implemented system claim 10 and independent computer program product claim 19 recite limitations similar to the limitations of claim 1, similar arguments as relates to claim 1 are applicable. Hence claims 10 and 19 are rejected on similar grounds as claim 1.  (Step 2A Prong 1: Yes)
     Claim 10 recites additional elements – a processor - used to perform the abstract idea and claim 19 recites a computer program product.  The processor and product are recited at a high level of generality (e.g., see specification, paragraph 24, 79, 84) and are used to perform the abstract idea.  This amounts to no more than mere instructions to apply the exception using generic computer components. (MPEP 2106.05(f)), with no indication of a technological improvement or improvement to a technical field.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application.  (Step 2A Prong 2: No) 
   As discussed above with respect to integration of the abstract idea into a practical application, the additional elements – processor, computer program product - amount to no more than mere instructions to apply the exception using generic computers. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements of claims 10 and 19, when considered separately and as an ordered combination, do not impose any meaningful limits on practicing the abstract idea.   (Step 2B:  No)

   Thus, the claims 1-4, 10-13 and 19 are not patent-eligible under 35 USC 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-3, 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa et al. (U.S. 2004/0117301) in view of Pintsov (U.S. 2003/0036918).
   Re claim 1:  Fujisawa shows a method for automated payment of bills comprising:
    parsing one or more data notifications received by a user from a merchant that has been enrolled by the user for automated bill payment 
(abstract, para 9, showing receiving and analyzing receipts (i.e., the notifications) received with each credit card purchase from a merchant in conjunction with para 34 and 154 showing information from receipts written automatically to a portable storage device used to reconcile card statement with user’s records; separately, para 96, shows the automatic bill payment describing credit card company automatic debiting of user account to pay bill);   

    extracting from the parsed data notifications, data describing goods or services provided by the merchant to the user 
(abstract, para 6 showing content of receipts (purchased product, quantity, price…); (para 9, showing receiving and analyzing receipts (i.e., the notifications) and pulling 

    generating an estimate of charges based on the extracted data 
(para 9, showing determine total of receipts to reconcile with total reported by credit card company in conjunction with para 34, where the receipt data from a merchant  to be reconciled is stored on a device); 

     receiving a bill of charges from the merchant 
(paras 9, 34, showing a reconciliation process described as totaling individual payment amounts from credit card receipts and comparing this total with a total amount on a credit card statement);
      determining a variance between the generated estimate of charges and charges identified in a bill received from the merchant
(paras 9, 34, showing determining a zero variance (match) between receipt total and received bill; para 154, a reconciliation process described as totaling individual payment amounts from credit card receipts and comparing this total with a total amount on a credit card statement . 
   Fujisawa further shows a customer confirming that an amount is available to pay a bill after a reconciliation process (para 9).  Fujisawa does not expressly show but Pintsov shows generating a payment authorization decision corresponding to the bill received st sentence), showing calculations expected by a user and calculations from a billing entity compared and difference determined, followed by payment authorization (para 14)).
  Fujisawa addresses reconciling of expected and actual bill amounts.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated into the billing reconciliation process of Fujisawa, the decision to authorize payment as shown in Pintsov, in order to complete, upon reconciliation, the payment of all charges made (Fujisawa, para 9).     
   Re claim 2:  Fujisawa in view of Pintsov shows the method as claimed in claim 1.  Pintsov further shows wherein responsive to the determined variance falling within a defined variance threshold, the payment authorization decision comprises a decision to initiate payment of a due amount identified within the bill received from the merchant (para 13 (1st sentence), para 14, showing if comparison of a billed amount with an amount as expected to be paid by a customer is within a predetermined threshold value, then a payment of an amount due is made, indicating that the authorization decision to pay was made). 
   Fujisawa and Pintsov address reconciling of expected and actual bill amounts.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further incorporated into the billing reconciliation process of Fujisawa and Pintsov, an allowable variance set by a consumer within which a bill would be paid as shown in Pintsov in order to reduce any delay in payment as a result of having to contact the consumer for approval. 
st sentence)) shows payment of a bill if within a predetermined amount of an expected payment amount, with the goal to avoid dispute resolution ((Pintsov, para 48).  The language indicates that a comparison outside of a threshold would result in a dispute requiring resolution, interpreted as declining to pay at least until a resolution is reached. 
  Fujisawa and Pintsov address reconciling of expected and actual bill amounts.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further incorporated into the billing reconciliation process of Fujisawa and Pintsov, a process that addresses a bill payment scenario where a consumer disagrees with a bill, as shown in Pintsov, in order for each party to be confident in the result(Pintsov, para 48).  
  Re claims 10 and 19: The imitations closely parallel the limitations of claim 1 and are therefore rejected under a similar rationale. Fujisawa further shows a processor and computer program product (para 45, 46, fig 1(4) - program installed on personal computer).   
   Re claims 11 and 12:  The imitations closely parallel the limitations of claims 2 and 3 and are therefore rejected under a similar rationale. 
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa in view of Pintsov and further in view of Brown  (U.S. 2014/0180919).
   Re claim 4:  Fujisawa in view of Pintsov shows the method as claimed in claim 1.
   Fujisawa and Pintsov do not expressly show wherein responsive to the determined variance falling outside a defined variance threshold, the payment authorization decision comprises a decision to transmit a request for payment authorization to the user.
   Brown shows wherein responsive to the determined variance falling outside a defined variance threshold, the payment authorization decision comprises a decision to transmit a request for payment authorization to the user (para 127, where authorization is required for bill payments that exceed some type of limit set by the bill payer, basically the amount being asked for is more than amount expected to pay
Para 127…A combination of the optional payment instructions may also be available.  For example, the customer 120 may select automatic payment up to specified amount, with email notification and online authorization if the bill is above that amount.  The registration steps may be repeated 174 for each payee 100 for which a customer 120 wants to register for variable bill processing.)
   
   Fujisawa and Pintsov address reconciling of expected and actual bill amounts.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have further incorporated into the billing reconciliation process of Fujisawa and Pintsov, the decision to authorize payment as shown in Brown, because a consumer’s decision about paying a bill at one point in time may differ from a separate point in time, perhaps due to a consumer’s financial situation varying over time.        


Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                             

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696